DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 recites, inter alia, “…a first terminal electrode and a second terminal electrode respectively connected with the first and second end portions of the first wire; and 
a third terminal electrode and a fourth terminal electrode respectively connected with the first and second end portions of the second wire, 
wherein 
if a current flowing from the first terminal electrode toward the second terminal electrode, and a current flowing from the third terminal electrode toward the fourth terminal electrode are in phase with each other, magnetic fluxes generated in the core portion by the first wire and the second wire are directed to cancel out each other, and 
if a current flowing from the first terminal electrode toward the second terminal electrode, and a current flowing from the third terminal electrode toward the fourth terminal electrode are in opposite phase to each other, magnetic fluxes generated in the core portion by the first wire and the second wire are directed to reinforce each other”.  (Emphasis added).
Claims 5-7, and 9-20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if claim 4 was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 02/11/2020 and 10/15/2021 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al., (hereinafter Sakai), U.S. Patent Application Publication 2008/0204172, in view of Toi et al., (hereinafter Toi), U.S. Patent Application Publication 2003/0071704.
Regarding Claim 1, Sakai teaches, a differential mode choke coil component (Fig. 4) connected in shunt with a signal transmission line including a first line (LN1) and a second line (LN2), the differential mode choke coil component comprising: 
…“a closed magnetic core, and a pair of inductive elements (coils) L1, L2 wound around this core” [0058],
wherein 
the first and second wires each have a first end portion and a second end portion, the first end portion of the first wire (first wire, L1) is electrically connected to the first line (LN1), the first end portion of the second wire (second wire, L2) is electrically connected to the second line (LN2), and the respective second end portions of the first and second wires are electrically connected to ground, 
for signals in phase with each other and flowing in the first line and the second line, magnetic fluxes generated in the core portion by the first wire and the second wire are directed to cancel out each other, and for signals in opposite phase to each other and flowing in the first line and the second line, magnetic fluxes generated in the core portion by the first wire and the second wire are directed to reinforce each other (Sakai teaches “the coils L1, L2 generate magnetic fields having such directions that these magnetic fields weaken each other, or cancel out with each other, and when a current flows from the ground to one of the signal line LN1, LN2, and a current flows from the other of the signal lines LN1, LN2 to the ground (these current being referred to as "differential current" hereinafter) as shown in FIG. 6B, the coils L1, L2 generate magnetic fields having such directions that these magnetic fields reinforce each other” [0060])
...  (Sakai: Figs. 3 and 4, para. [0056], [0058], [0059], [0060]).
Sakai does not explicitly teach, a substantially drum-shaped core made of a magnetic material, the drum-shaped core having a core portion, and a first flange and a second flange, the core portion having opposite end portions including a first end portion and a second end portion, the first and second flanges being respectively provided in the first and second end portions of the core portion; 
a substantially plate-shaped core made of a magnetic material, the plate-shaped core having a first major surface and a second major surface that face in opposite directions, and
the first and second flanges each have a bottom surface and a top surface, the bottom surface being directed to face a mounting substrate when the differential mode choke coil component is mounted onto the mounting substrate, the top surface being located opposite to the bottom surface, and 
the plate-shaped core is secured to each of the first and second flanges by using an adhesive with the first major surface facing the top surface of each of the first and second flanges with a spacing, the spacing having a mean value greater than or equal to about 20 um between the first major surface and the top surface of each of the first and second flanges.
However, Toi teaches (Fig. 6), a substantially drum-shaped core (1) made of a magnetic material (“magnetic material” [0032]), the drum-shaped core having a core portion (1B), and a first flange (1A) and a second flange (1A), the core portion having opposite end portions including a first end portion and a second end portion, the first and second flanges being respectively provided in the first and second end portions of the core portion; 
a substantially plate-shaped core (4) made of a magnetic material (“magnetic material” [0035]), the plate-shaped core having a first major surface (bottom surface of 4, Fig. 1) and a second major surface (top surface of 4, Fig. 1) that face in opposite directions; and 
a first wire (3) and a second wire (3) that are wound around the core portion, 
the first and second flanges (1A) each have a bottom surface and a top surface, the bottom surface being directed to face a mounting substrate (not shown) when the differential mode choke coil component is mounted onto the mounting substrate, the top surface being located opposite to the bottom surface, and 
the plate-shaped core (4) is secured to each of the first and second flanges by using an adhesive (5) with the first major surface (bottom surface of 4, Fig. 1) facing the top surface of each of the first and second flanges with a spacing (.delta. “0.3 mm”, i.e. 300 um), the spacing having a mean value greater than or equal to about 20 um between the first major surface and the top surface of each of the first and second flanges.  (Toi: Figs. 1 and 2, para. [0032], [0035], [0037], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetic core of Sakai to include the drum core, plate core and flanges of Toi, the motivation being that “the degree of freedom of the impedance value Zc of the coil can be increased” [0041] and “noise can be reliably eliminated from a transmission line by connecting the coil to the transmission line” [0043].  (Toi: Fig. 1, para. [0041], [0043]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Toi, as applied to claim 1, and further in view of Horie, U.S. Patent Application Publication 2020/0105451.
Regarding Claim 2, the combination of Sakai in view of Toi is silent on using spacer particles in the adhesive. (Sakai: Figs. 3 and 4, para. [0056], [0058], [0059]).
The combination of Sakai in view of Toi does not explicitly teach, wherein the adhesive includes spacer particles.
However, Horie teaches (Fig. 2B), wherein the adhesive includes spacer particles (44).  (Horie: Figs. 1, 2 and 7, para. [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adhesive of the combination of Sakai in view of Toi to include the spacer particles (44) of Horie, the motivation being that “mechanical strength can be improved” [0049].  (Horie: Figs. 1, 2 and 7, para. [0049]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Toi, as applied to claim 1, and further in view of Miyamoto, U.S. Patent Application Publication 2018/0019046.
Regarding Claim 3, the combination of Sakai in view of Toi is silent on using protrusions separating the plate core from the flanges. (Sakai: Figs. 3 and 4, para. [0056], [0058], [0059]).
The combination of Sakai in view of Toi does not explicitly teach, wherein 
in an area where the first major surface of the plate-shaped core and the top surface of each of the first and second flanges face each other, at least one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges includes a plurality of protrusions, the protrusions being in contact with another one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges.
However, Miyamoto teaches (Fig. 1), in an area where the first major surface of the plate-shaped core and the top surface of each of the first and second flanges face each other, at least one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges includes a plurality of protrusions (41-44), the protrusions being in contact with another one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges.  (Miyamoto: Figs. 1-4, para. [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate core of the combination of Sakai in view of Toi to include the protrusions of Miyamoto, the motivation being that “the sizes of gaps 47 between the flange portions 24 and 25 and the substantially plate-shaped core 34 can be effectively kept constant by the protrusions 41 to 44” [0045].  (Miyamoto: Figs. 1-4, para. [0045]).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Toi, and further in view of Horie, as applied to claim 2, and still further in view of Miyamoto.
Regarding Claim 8, the combination of Sakai in view of Toi and further in view of Horie is silent on using protrusions separating the plate core from the flanges. (Sakai: Figs. 3 and 4, para. [0056], [0058], [0059]).
The combination of Sakai in view of Toi and further in view of Horie does not explicitly teach, wherein 
in an area where the first major surface of the plate-shaped core and the top surface of each of the first and second flanges face each other, at least one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges includes a plurality of protrusions, the protrusions being in contact with another one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges.
However, Miyamoto teaches (Fig. 1), in an area where the first major surface of the plate-shaped core and the top surface of each of the first and second flanges face each other, at least one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges includes a plurality of protrusions (41-44), the protrusions being in contact with another one of the first major surface of the plate-shaped core and the top surface of each of the first and second flanges.  (Miyamoto: Figs. 1-4, para. [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plate core of the combination of Sakai in view of Toi and further in view of Horie to include the protrusions of Miyamoto, the motivation being that “the sizes of gaps 47 between the flange portions 24 and 25 and the substantially plate-shaped core 34 can be effectively kept constant by the protrusions 41 to 44” [0045].  (Miyamoto: Figs. 1-4, para. [0045]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
6/27/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837